department of the treasury internal_revenue_service washington d c date cc dom fs it a number release date uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs field_service_advice deduction for value of stock warrants as consideration in technology licensing agreement this field_service_advice responds to your memorandum dated date it is not binding on examination or appeals and is not a final case determination this document may not be cited as precedent legend taxpayer corp a b c d e year year year year year dollar_figureamount dollar_figuredollar_figureamount dollar_figuredollar_figuredollar_figureamount dollar_figuredollar_figuredollar_figuredollar_figureamount issue whether taxpayer in exchange for license to certain technology should be required to capitalize the independently established value of stock warrants it granted to an unrelated firm to the license it acquired conclusion we believe that taxpayer is required to capitalize its cost ie the value of property transferred its stock warrants to the technology license it acquired with any residual unamortized amount deducted in the year in which the technology was abandoned--the total value of the stock eventually issued upon exercise of the warrants and the actual timing thereof are immaterial facts taxpayer entered into an agreement with an unrelated party whereby taxpayer acquired a license to certain technology in exchange for a cash payment and additional consideration of a grant to the licensor of certain stock warrants use of the acquired technology was apparently abandoned by taxpayer two or three years after licensing in a subsequent year or years after that purported abandonment the warrants were exercised and stock of the taxpayer was transferred to an assignee of the original licensor taxpayer then sought to take a current deduction for the full market_value of the stock actually transferred at the time of the warrants’ exercise law and analysis the basis_of_property acquired by a taxpayer such as a license is its cost sec_1012 a part of the cost of the license here was the value of the warrants that amount should be included in the basis of the license taxpayer’s reliance upon sun microsystems inc v commissioner tcmemo_1993_467 and convergent technologies inc v commissioner to support a current deduction is misplaced despite the mere superficial resemblance to the circumstances involved here ie the transfer of stock warrants as consideration in a transaction with an unrelated party those cases do not lend support to taxpayer’s position we believe that a number of distinctions set the facts in this situation apart from the adverse opinions rendered in sun microsystems and convergent technologies consequently we believe that notwithstanding the decisions in those two earlier cases capitalization of the value of the warrants when issued to the license received is proper in this case key among those factual differences presented here are the ability to place a value with reasonable certainty on the warrants in issue the fact that such value was independently determined and was specifically used by taxpayer and the technology licensor to calculate the considerations transferred in the bargain no contingencies attached to the warrants other than the mere_lapse_of_time and probably most importantly the warrants were in exchange for a genuine technology transfer to taxpayer rather than serving as a mere incentive to purchase taxpayer’s goods case development hazards and other considerations -5- by thomas d moffitt senior technician reviewer income_tax accounting branch
